                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

GLOVER A. YAWN, JR.,


v.                               Case No. 8:16-cr-65-T-33JSS
                                          8:19-cv-2745-T-33JSS

UNITED STATES OF AMERICA.

______________________________/

                              ORDER

     This matter is before the Court on Glover A. Yawn, Jr.’s

28 U.S.C. § 2255 Motion to Vacate, Set Aside, or Correct

Sentence (Civ. Doc. # 1; Crim. Doc. # 72), which was filed on

October 29, 2019. The United States of America responded on

December 3, 2019. (Civ. Doc. # 5). Yawn failed to file a reply

by the deadline. For the reasons that follow, the Motion is

denied.

I.   Background

     On August 17, 2016, Yawn was charged in a one-count

indictment with being a felon in possession of a firearm in

violation of 18 U.S.C. §§ 922(g)(1) and 924(e). (Crim. Doc.

# 1). On December 1, 2016, Yawn pled guilty. (Crim. Doc. ##

35-38).

     In   the   presentence   investigation   report,   Probation

determined that Yawn was an armed career criminal under the


                                1
Armed Career Criminal Act (ACCA). (Crim. Doc. # 45 at 6).

Probation     relied   on    four       of   Yawn’s   previous    felony

convictions    in   making   this   determination:      battery    on   a

detained person; felony battery; possession with intent to

sell, manufacture, or deliver cocaine in violation of Section

893.13(1), Fla. Stat.; and possession with intent to sell,

sale, or delivery of cocaine within 1000 feet of a place of

worship in violation of Section 893.13(1). (Id.; Civ. Doc. #

5-1). Probation calculated that Yawn had a minimum sentence

of fifteen years’ imprisonment and a guidelines range of 180

to 210 months’ imprisonment. (Crim. Doc. # 45 at 23-24).

     In a sentencing memorandum and at sentencing, counsel

for Yawn challenged her client’s designation as an armed

career criminal. Although Yawn maintained that his two prior

convictions for battery were not violent felonies, he did not

argue that his drug convictions failed to qualify as “serious

drug offenses” under the ACCA. (Crim. Doc. # 47; Crim. Doc.

# 66 at 6-8). At sentencing, the United States acknowledged

that Yawn’s conviction for battery on a detained person was

not a violent felony but argued that the felony battery

conviction was a violent felony. (Crim. Doc. # 66 at 8).

     After oral argument, the Court continued the sentencing

to further review the question of whether the felony battery


                                    2
conviction was a violent felony. (Id. at 24-25). On the second

day of the sentencing, the Court rejected Yawn’s argument and

held that felony battery was a violent felony. (Crim. Doc. #

67 at 16-17). Because Yawn had three prior convictions for

violent    felonies    and   serious        drug    offenses,   the    Court

concluded that Yawn was an armed career criminal under the

ACCA and sentenced him to the mandatory minimum of 180 months’

imprisonment. (Crim. Doc. ## 51-52).

       Yawn directly appealed his sentence, arguing that he

should not have been classified as an armed career criminal

because his felony battery conviction was not a violent

felony. (Crim. Doc. ## 54, 69). The Eleventh Circuit affirmed.

(Crim.    Doc.   ##   69-70).   The       Supreme   Court   denied    Yawn’s

petition for writ of certiorari on November 5, 2018. (Doc. #

71).

       Yawn now timely seeks post-conviction relief under 28

U.S.C. § 2255. The Motion is ripe for review.

II.    Discussion

       In his Motion, Yawn advances several grounds for post-

conviction relief. (Civ. Doc. # 1). Yawn bears the burden of

proving that he is entitled to relief under Section 2255. See

Rivers v. United States, 777 F.3d 1306, 1316 (11th Cir.




                                      3
2015)(“[W]e note that Rivers bears the burden to prove the

claims in his § 2255 motion.”).

      A.   Serious Drug Offenses

      First, Yawn argues that his two prior drug convictions

under Florida Statute § 893.13(1) should not qualify as

“serious drug offenses” under the ACCA. (Civ. Doc. # 1 at 6-

8).

      This argument is foreclosed by precedent. In United

States v. Smith, the Eleventh Circuit held that a conviction

for violation of Section 893.13(1) qualified as a “serious

drug offense” under the ACCA. 775 F.3d 1262, 1266-68 (11th

Cir. 2014).

      Yawn is correct that the Supreme Court has granted

certiorari to review whether Section 893.13(1) convictions

qualify as serious drug offenses under the ACCA. See Shular

v. United States, 139 S. Ct. 2773 (2019)(granting petition

for writ of certiorari). However, the Supreme Court has yet

to rule on the issue. Until that time, Smith is binding on

this Court, and Yawn’s two Section 893.13(1) convictions are

serious drug offenses. See Grice v. United States, No. 3:15-

cr-33-J-32JBT, 2019 WL 3944322, at *4 (M.D. Fla. Aug. 21,

2019)(“The Court recognizes that the United States Supreme

Court   granted   certiorari   review   to   determine   whether   §


                                4
893.13(1)(a), Fla. Stat., is a ‘serious drug offense’ under

the Armed Career Criminal Act, Shular v. United States, No.

18–6662, but Smith remains controlling in the meantime.”).

       Accordingly,     Yawn   may     obtain     no   relief     under   this

argument at this time.

       B.    Rehaif

       Yawn next argues that Rehaif v. United States, 139 S.

Ct. 2191 (2019), requires that his conviction be vacated for

failure to state a crime and because his indictment failed to

charge an essential element of the offense — that Yawn knew

he was a convicted felon when he possessed the firearm. (Civ.

Doc. # 1 at 9-12).

       But Rehaif did not announce a new rule of constitutional

law.   See   In   re   Wright,   942       F.3d   1063,    1065   (11th   Cir.

2019)(“First, Rehaif v. United States did not announce a new

rule    of   constitutional      law       but    rather     clarified    the

requirements of 18 U.S.C. §§ 922(g) and 924(a)(2).” (citing

In re Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019)).

“Further, the Supreme Court did not make Rehaif retroactive

to cases on collateral review.” Id.

       Thus, Rehaif does not apply retroactively to Yawn’s case

and Yawn’s argument lacks merit. See Durham v. United States,

No. 13-CR-60270, 2019 WL 5653858, at *8 (S.D. Fla. Oct. 9,


                                       5
2019)(“In a supplement to his motion to vacate filed on July

11, 2019, Petitioner alleges that he is actually innocent in

light of the Supreme Court’s recent decision in Rehaif v.

United States . . . . The Eleventh Circuit has recently held

that    Rehaif    does    not   apply       retroactively   to    cases   on

collateral review. . . . As a result, Movant’s supplemental

argument is without merit.” (citing In re Palacios, 931 F.3d

1314)), report and recommendation adopted, No. 17-CV-62355,

2019 WL 5617936 (S.D. Fla. Oct. 31, 2019), and objections

overruled, No. 17-CV-62355, 2019 WL 6336979 (S.D. Fla. Nov.

27, 2019).

       C.   Ineffective Assistance of Counsel

       To prevail on a claim of ineffective assistance of

counsel,    a    petitioner     must   show    that   (1)   his   counsel’s

performance was deficient, and (2) the deficient performance

prejudiced his defense. Strickland v. Washington, 466 U.S.

668, 687 (1984). To establish deficient performance, Yawn

must demonstrate by a preponderance of the evidence “that

particular and identified acts or omissions of counsel ‘were

outside     the    wide    range       of     professionally      competent

assistance.’” Chandler v. United States, 218 F.3d 1305, 1314

(11th Cir. 2000)(citations omitted). In other words, Yawn

must show that “no competent counsel would have taken the


                                       6
action that his counsel did take.” Id. at 1315. In deciding

whether an attorney’s performance was deficient, courts are

“highly deferential” and “indulge [the] strong presumption

that counsel’s performance was reasonable and that counsel

made all significant decisions in the exercise of reasonable

professional judgment.” Id. at 1314 (internal quotation marks

omitted).

      To satisfy Strickland’s second prong — prejudice — Yawn

must show that “there is a reasonable probability that, but

for   counsel’s   unprofessional   errors,   the   result   of   the

proceeding would have been different.” Strickland, 466 U.S.

at 694. “A reasonable probability is a probability sufficient

to undermine confidence in the outcome.” Id. “However, if a

claim fails to satisfy the prejudice component, the court

need not make a ruling on the performance component.” Ortiz

v. United States, No. 8:15-cr-409-T-33JSS, 2017 WL 6021645,

at *2 (M.D. Fla. Jan. 11, 2017).

      Yawn argues that his counsel was ineffective for two

reasons. (Civ. Doc. # 1 at 5-6, 13). First, counsel did not

raise the argument that Yawn’s Section 893.13 convictions

“were not ‘serious drug offenses’ under the ACCA, due to that

statute’s lack of mens rea.” (Id. at 13). Second, according

to Yawn, his counsel was ineffective because she “failed to


                               7
file a motion to dismiss his § 922(g)(1) indictment for

failing to state a federal crime, as now clarified in Rehaif.”

(Id.).

     These    arguments   fail.   As    discussed      above,   binding

precedent holds that Yawn’s prior drug convictions qualify as

serious drug offenses. An attorney is not ineffective for not

pursuing an argument foreclosed by precedent. See Farley v.

United States, No. 8:05-cr-62-T-27TBM, 2009 WL 3294816, at *4

(M.D. Fla. Oct. 13, 2009)(“Petitioner’s attorney could not

have been ineffective in failing to make an argument which

would have been contrary to existing precedent.”); see also

Cooks v. United States, No. CR 112-254, 2015 WL 13735429, at

*7 (S.D. Ga. July 29, 2015)(explaining that “Petitioner’s

counsel   was   not   ineffective      for   failing    to   challenge

Petitioner’s conviction for robbery as an ACCA predicate at

sentencing”     because   “any    argument     at      sentencing   by

Petitioner’s counsel against the use of robbery as a predicate

would have been foreclosed by Welch because the Georgia

statute would have categorically qualified under the ACCA’s

residual clause”), report and recommendation adopted, No. CR

112-254, 2015 WL 7069665 (S.D. Ga. Nov. 13, 2015).                  Put

differently, Yawn’s “counsel cannot be deemed ineffective for

failing to anticipate a change in the law.” Viers v. Warden,


                                  8
605 F. App’x 933, 942 (11th Cir. 2015)(citing Spaziano v.

Singletary, 36 F.3d 1028, 1039 (11th Cir. 1994)).

       Additionally, Rehaif was decided after Yawn’s sentencing

and after the Eleventh Circuit affirmed the sentence on direct

appeal. When Yawn was sentenced, binding Eleventh Circuit

precedent foreclosed the argument that the United States must

plead and prove a defendant’s knowledge of his status as a

felon. See United States v. Jackson, 120 F.3d 1226, 1229 (11th

Cir. 1997)(holding that a defendant does not have to know of

his status as a felon to be convicted of knowingly possessing

a firearm after a felony conviction). Thus, the Court agrees

with    the   United   States     that   “defense    counsel   was   not

ineffective for failing to argue that Yawn was unaware he was

a convicted felon.” (Civ. Doc. # 5 at 15); see also Viers,

605 F. App’x at 942 (“[C]ounsel cannot be deemed ineffective

for failing to anticipate a change in the law.”).

III. Certificate of Appealability and Leave to Appeal In
     Forma Pauperis Denied

       The    Court    declines    to    issue   a    certificate    of

appealability because Yawn has failed to make a substantial

showing of the denial of a constitutional right as required

by 28 U.S.C. § 2253(c)(2). Nor will the Court authorize Yawn

to proceed on appeal in forma pauperis because such an appeal



                                    9
would not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

Yawn shall be required to pay the full amount of the appellate

filing fee pursuant to Section 1915(b)(1) and (2).

     Accordingly, it is now

     ORDERED, ADJUDGED, and DECREED:

     Glover A. Yawn, Jr.’s 28 U.S.C. § 2255 Motion to Vacate,

Set Aside, or Correct Sentence. (Civ. Doc. # 1; Crim. Doc. #

72) is DENIED. The Clerk is directed to enter judgment for

the United States of America and to close this case.

     DONE and ORDERED in Chambers in Tampa, Florida, this

15th day of January, 2020.




                              10
